Citation Nr: 0316034	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-22 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease at L4-5, L5-S1, postoperative 
herniation L4-5, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to May 
1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied an evaluation in excess of 20 
percent for service-connected lumbosacral strain under 
Diagnostic Code (DC) 5295, lumbosacral strain, and denied 
service connection for a neurological condition of the right 
leg as secondary to the service-connected lumbosacral strain.  

During the pendency of the appeal, a September 2002 rating 
decision identified the veteran's service-connected low back 
disability as lumbosacral strain with degenerative disc 
disease at L4-5, L5-S1, postoperative herniation L4-5.  It 
assigned a temporary 100 percent evaluation effective 
November 25, 1997, under 38 C.F.R. § 4.30, followed by a 20 
percent evaluation, effective March 1, 1998, under DC 5293, 
intervertebral disc syndrome.  The rating decision also held 
that since the veteran's service-connected low back condition 
encompassed right leg neurological symptoms and 
manifestations, the issue of entitlement to secondary service 
connection was no longer an appealable issue.  The RO noted 
that the claim for a rating in excess of 20 percent for the 
veteran's service-connected low back disability with right 
lower extremity pain remained on appeal and would be further 
addressed upon receipt of pending VA examination.  Such was 
accomplished, the claim for a rating in excess of 20 percent 
remained denied, and the claim was certified to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain with degenerative disc 
disease at L4-5, L5-S1, postoperative herniation L4-5 results 
in some limitation of motion of the lumbar spine and right 
leg pain, and there are some arthritic changes upon X-ray; it 
is not productive of listing of the whole spine to the 
opposite side, abnormal mobility on forced motion, more than 
moderate recurring attacks of intervertebral disc syndrome 
with intermittent relief or incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months, more than moderate limitation of motion of the lumbar 
spine, or mild paralysis of either sciatic nerve.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease at L4-5, L5-S1, postoperative 
herniation L4-5, is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2002); 38 C.F.R. § 4.71a., Diagnostic Codes 5293 
(effective September 23, 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1998 rating decision, the July 1999 
statement of the case, the January 2003 supplemental 
statement of the case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The rating decision and statement 
of the case set forth the laws and regulations pertaining to 
the merits of the veteran's increased evaluation claim, as 
well as the relevant criteria set forth at DC 5295.  The 
January 2003 SSOC set forth the old and revised criteria set 
forth at DC 5293 and informed the veteran of the VCAA and its 
implementing regulations.  In a March 2003 VCAA letter, the 
RO informed the veteran of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist the veteran in obtaining government or private 
medical or employment records, provided that the veteran 
sufficiently identified the records sought and submitted 
releases as necessary.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO contacted the veteran by letter 
in December 1997 and asked him to identify all medical 
providers who treated him for the claimed disability.  The RO 
has obtained evidence from each of the three private sources 
that the veteran identified in his January 1998 response.  
The veteran did not identify VA as a treatment provider.  In 
November 1998 correspondence on the veteran's behalf, a VA 
social worker indicated that the veteran was receiving VA 
treatment for unspecified conditions.  However, as the 
veteran did not respond to a March 2003 query asking him to 
identify all medical providers who had treated him for the 
claimed disability, the Board concludes that there are no 
outstanding additional treatment records, whether VA or 
private.  The veteran has been provided with a VA examination 
that is adequate for rating purposes.  

As to any duty to provide an examination, the Board notes 
that the veteran was provided a VA examination in October 
2002.  Under this circumstance, there is no duty to provide 
an examination or opinion.  Id.; see also Wells v. Principi, 
No. 02-7404 (Fed. Cir. April 29, 2003).


Factual Background 

The veteran continues to maintain that the current 20 percent 
evaluation assigned for his low back disability does not 
adequately reflect the severity of that disability.  He 
contends that he has low back and right leg symptoms that are 
worse with activity and prevent him from working.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Private medical records dated from September to November 1997 
indicate that the veteran was diagnosed with a herniated 
nucleus pulposus at L4.  On examination in November 1997, 
there was no tenderness to palpation.  Forward flexion was 
limited and bilateral lateral bending and lateral turning 
were essentially normal.  Later that month, the veteran 
underwent a laminectomy and diskectomy for herniated nucleus 
pulposus at L4 on the right.  

In October 1998 correspondence, a VA social worker stated 
that the veteran's medical condition was such that he had 
been encouraged to seek social security, supplemental 
security income and a reevaluation of his service-connected 
disabilities.  His primary care physician had informed him 
that as his physical condition continued to deteriorate, he 
should not return to work and that the veteran's disability 
was to be permanent and little could be done to restore it.  

The report of a July 1999 VA examination provides that the 
veteran's claims file and records of treatment at the El Paso 
VAHCC were reviewed.  The examiner highlighted the veteran's 
medical history, including a November 1997 laminectomy and 
disc excision at L4-5.  The veteran said that after the 
surgery he had good relief from back and leg pain but still 
had persistent back stiffness and limitation of motion.  He 
said that he was unable to run because of increased back pain 
during that activity.  He used tramadol and naproxen for 
relief of his residual back pain.  It was noted that since 
August 1998, when his employer had closed, he had been 
unemployed.  He then began attending school and injured his 
right shoulder.

On physical examination, the veteran had loss of normal 
lumbar lordosis.  The paravertebral muscles were of normal 
tone and without spasm.  Range of motion was from 13 degrees 
extension to 48 degrees flexion with 13 degrees of lateral 
bending bilaterally, and 20 degrees rotation bilaterally.  
Patellar and Achilles reflexes were 2+ and symmetrical.  

The diagnosis was degenerative disc disease, L4-5 and L5-S1 
lumbar spine, with documented herniation at the L4-5 level, 
treated surgically, improved, with residual back pain and 
limitation of spine motion; equivalent to intervertebral disc 
syndrome, moderate, with recurring attacks.  The examiner 
opined that the original description of the veteran's back 
pain in the veteran's medical records described an apparently 
spontaneous onset without prior injury or unusual activity.  
Moreover, pain in the posterior thigh had been present at the 
initial presentation.  These characteristics were more 
typical of degenerative disc disease with sciatica rather 
than of a strain.  The first radiographs, obtained in 1991, 
showed advanced bony adaptive changes to degenerative disc 
disease.  Since it took many months to years for these 
changes to occur, it was more likely than not that the origin 
of the veteran's degenerative disc disease occurred while in 
service.  The diagnosis of lumbosacral strain was made in 
error.  

The report of an October 2002 VA examination provides that 
the veteran's claims file was not available for review, but 
that his VA medical records were reviewed.  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as here, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
As a result, the fact that the examiner did not have the 
veteran's claims file fore review does not lessen the 
probative value to the report in terms of current symptoms.

The veteran said that he had constant pain, that was severe 
to very severe.  The veteran stated that he had flare-ups 
that were the worst pain in his life, that were related to 
activities.  They would last for about two hours and were 
relieved with rest.  Such pain usually radiated to his right 
leg.  Activities that increased the pain were kneeling, 
bending, and prolonged walking for more than 45 minutes which 
also made his right leg give out.  In addition, he complained 
of increased stiffness and lack of endurance.  The veteran 
reported taking tramadol 50 mg for treatment, one tablet 
twice a day.  The examiner observed that urine drug screen 
was negative, indicating that then veteran was not in fact 
taking tramadol.  The veteran's back symptoms affected his 
daily activities by slowing him down but he was still able to 
do his duties at home.  It affected his job because he quit 
his job ten months ago.  The examiner said that at a result 
he did not know if the condition incapacitated him or not.  
According to the veteran, he was incapacitated only during 
flare-ups, depending on activities, and it lasted about two 
hours.  

On physical examination, the veteran had a well-healed 
surgical scar about 1.5 inches in length with no 
abnormalities.  Flexion was to 80 degrees with mild pain at 
80 degrees.  Extension backwards was to 30 degrees with mild 
pain starting a 20 degrees.  Lateral flexion bilaterally was 
to 30 degrees with mild pain at 30 degrees.  Rotation was to 
40 degrees with mild pain that was just noticed to the right 
side of the rotation.  There was no atrophy or muscle wasting 
noted in any aspect of his lower extremities.  He complained 
of subjective decreased sensory on the aspect of the lower 
leg below the knee but there was no specific dermatone with 
it.  The veteran's gait was normal and he could heel and toe 
walk without any difficulty.  Right leg strength was 5-/5, 
versus 5+/5 on the left.  Patellar and ankle jerk reflexes 
were 1/4 and 2/4 respectively, bilaterally. 

A current MRI resulted in an impression of moderate right 
neural foraminal stenosis at L4-5 secondary to endplate 
degenerative changes, with no evidence of epidural fibrosis; 
and hemangioma in the L5 vertebral body.  The final diagnosis 
of the examination was chronic back strain secondary to 
degenerative disc disease at L4-5 and to spondylolisthesis at 
L5, found; and status post diskectomy at L4-5 with secondary 
moderate right neural foraminal stenosis, with sign of mild 
right leg radiculopathy, found. 

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the prior version of 38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002), a 20 percent rating 
is assigned for moderate intervertebral disc syndrome 
productive of recurring attacks.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome productive 
of recurring attacks with intermittent relief.  

Under the revised version of DC 5293 (effective September 23, 
2002) intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months is rated 20 percent.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months is rated 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended effective September 23, 
2002, 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Note (1) provides that for purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.

With regards to separate evaluations of the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability, in addition to the criteria for lumbosacral 
strain noted above, mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation and moderate 
incomplete paralysis warrants a 20 percent evaluation.  
38 C.F.R. § 4.124a, DC 8520 (2002).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board finds that neither the old or the revised version of DC 
5293 is more favorable to the veteran.  

When limitation of motion of the lumbar spine is moderate, a 
20 percent rating is provided.  When the limitation of motion 
is severe, a rating of 40 percent is warranted.  38 C.F.R. § 
4.71a, DC 5292 (2002).

In addition, the Board observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
his service-connected lumbosacral strain with degenerative 
disc disease at L4-5, L5-S1, postoperative herniation L4-5, 
under any of the applicable schedular or extra-schedular 
criteria.  

Turning to the criteria for evaluating lumbosacral strain, 
the competent medical evidence shows some minor arthritic 
changes upon X-ray but it is negative for listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
osteo-arthritic changes, or abnormal mobility on forced 
motion.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.

Turning to the prior criteria for evaluating intervertebral 
disc syndrome, the competent medical evidence is negative for 
severe intervertebral disc syndrome productive of recurring 
attacks with intermittent relief.  The July 1999 VA examiner 
specifically classified the veteran's intervertebral disc 
syndrome as moderate and that assessment was based upon a 
thorough history and physical examination.  The October 2002 
VA examiner found that the veteran's right leg radiculopathy 
was mild; this assessment was also based upon a thorough 
history and physical examination.  The latter examination 
revealed right leg strength was -5/5 or near normal, compared 
to 5/5 on the left.  Clinical evaluations have consistently 
shown bilateral and equal ankle jerks.  The Board also notes 
that the latter examiner indicated that, while the veteran 
complained of constant pain and gave a history of taking 
tramadol twice a day, a urine drug screen was negative for 
that medication.   In addition, there are no VA or private 
outpatient treatment reports showing that required treatment 
for recurring attacks with intermittent relief on a regular 
basis.  

Nor is an evaluation in excess of 20 percent warranted by the 
revised version of DC 5293.  First, the competent medical 
evidence is negative for evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  While the veteran 
essentially contends that he has flare-ups of symptoms 
consistent with incapacitation, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
Note 1 after 38 C.F.R. § 4.71, Code 5293, effective September 
23, 2002.  There is no medical evidence of record documenting 
recurrent episodes of incapacitation as defined above.  As 
noted, there are no outpatient treatment reports showing that 
the veteran required treatment on a regular basis or had any 
incapacitating episodes in the past 12 months.  In addition, 
while there is some indication of mild radiculopathy of the 
right lower extremity, the preponderance of the evidence is 
against mild incomplete paralysis of either sciatic nerve.  
As noted above, there is no indication of atrophy of any 
muscles in either lower extremity and strength is essentially 
normal in both legs.  The October 2002 VA examiner 
specifically noted that, while the veteran complained of 
subjective decreased sensory perception below the knee, there 
was no specific dermatome with it.  He had a normal gait and 
could heel and toe walk without difficulty.  Plantar and 
ankle jerk reflexes were present and equal bilaterally.  In 
considering the evidence as a whole, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation under DC 8520.  Combining a noncompensable 
evaluation for neurologic manifestations with a 20 percent 
evaluation for lumbosacral strain would not result in an 
evaluation in excess of his current 20 percent evaluation.  
38 C.F.R. § 4.25 (2002).

The competent medical evidence, including the most recent VA 
examination report, also fails to show that the veteran's 
service-connected low back disability results in more than 
moderate limitation of motion of the lumbar spine.  The most 
recent examination showed only slight limitation of motion.  
Accordingly, a 40 percent evaluation is not warranted under 
DC 5292.

The Board recognizes the veteran's complaints of pain on use 
and during flare-ups.  However, this pain is adequately 
contemplated by the 20 percent evaluation.  The most recent 
VA examination report shows that there was no atrophy or 
wasting noted in any aspect of his lower extremities and that 
the veteran was not in fact taking tramadol, as he had 
reported, at least at that time, as a urine test was negative 
for that drug.  There is no competent medical evidence that 
the veteran's low back disability results in weakened 
movement, instability, excess fatigability or incoordination.  
Despite the veteran's assertions of ongoing low back pain 
radiating into the right leg that interferes with activity 
and employment, there is no medical evidence that he has ever 
sought treatment during an actual flare-up.  Simply put, 
there is no objective evidence to show that pain or flare-ups 
of pain results in any additional functional limitation to a 
degree that would support a finding of more than moderate 
limitation of motion of the lumbar spine or more than 
moderate intervertebral disc syndrome, nor is there competent 
evidence of fatigue, weakness or incoordination that results 
in any appreciable increase in functional limitation.  
Therefore, the Board concludes that the veteran's low back 
disability is correctly evaluated as 20 percent disabling, 
and a higher evaluation under sections 4.40, 4.45 or 4.59 is 
not warranted.  See DeLuca v. Brown, 8 Vet. App. at 202.

Finally, the Board observes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321 (2002).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the present case, the RO provided, and obviously 
considered, the criteria referable to an extraschedular 
evaluation, but did not grant an increased evaluation on this 
basis.  The Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b(1).  

In this regard, the veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  While the 
veteran maintains that he is unable to work because of his 
low back disability, he has submitted no supportive evidence 
such as employment records or statements from employers 
showing time lost from work for health reasons.  There are no 
medical opinions in the record that the veteran's service-
connected low back condition has markedly interfered with 
employment or required any inpatient care other than that for 
which he was awarded a temporary 100 percent evaluation.  The 
October 1998 VA social worker correspondence does not specify 
which of the veteran's disorders his primary VA physician 
believed would preclude employment.  As the veteran has not 
indicated any VA treatment for his service-connected low back 
disability, the Board finds it unlikely that such disability 
is the condition deemed to be precluding employment.  In 
fact, the veteran informed a VA examiner that he had stopped 
working because his employer closed.  Hence, the 
preponderance of the evidence is against finding that the 
veteran's service- connected low back disability is 
exceptional in nature, or causes a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321.  As there is 
no objective evidence showing that his service-connected low 
back disability has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, an extraschedular 
evaluation is not for application.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
	







ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease at L4-5, L5-S1, postoperative 
herniation L4-5, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

